Exhibit 10.4

 

BUSINESS LOAN AGREEMENT (ASSET BASED)

 

Principal

 

Loan Date

 

Maturity

 

Loan No

 

Call / Coll

 

Account

 

Officer

 

Initials

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$7,500,000.00

 

08/01/2011

 

08-01-2012

 

 

 

4A0 / 9215

 

 

 

PMF01

 

 

 

References in the boxes above are for Lender’s use only and do not limit the
applicability of this document to any particular loan or item.

 

Any item above containing “***” has been omitted due to text length limitations.

 

Borrower:

 

STARTEK, INC.
STARTEK USA, INC.
STARTEK CANADA SERVICES, LTD.
44 COOK ST., SUITE 400
DENVER, CO 80206

 

Lender:

 

UMB BANK COLORADO, n.a.
DOWNTOWN DENVER BANKING CENTER
1670 BROADWAY
DENVER, CO 80202-4838
(303) 839-1300

 

THIS BUSINESS LOAN AGREEMENT (ASSET BASED) dated August 1, 2011, is made and
executed between STARTEK, INC.; and STARTEK USA, INC.; and STARTEK CANADA
SERVICES, LTD. (“Borrower”) and UMB BANK COLORADO, n.a.  (“Lender”) on the
following terms and conditions.  Borrower has received prior commercial loans
from Lender or has applied to Lender for a commercial loan or loans or other
financial accommodations, including those which may be described on any exhibit
or schedule attached to this Agreement.  Borrower understands and agrees that: 
(A)  in granting, renewing, or extending any Loan, Lender is relying upon
Borrower’s representations, warranties, and agreements as set forth in this
Agreement;  (B)  the granting, renewing, or extending of any Loan by Lender at
all times shall be subject to Lender’s sole judgment and discretion; and  (C) 
all such Loans shall be and remain subject to the terms and conditions of this
Agreement.

 

TERM.  This Agreement shall be effective as of August 1, 2011, and shall
continue in full force and effect until such time as all of Borrower’s Loans in
favor of Lender have been paid in full, including principal, interest, costs,
expenses, attorneys’ fees, and other fees and charges, or until such time as the
parties may agree in writing to terminate this Agreement.

 

LINE OF CREDIT.  Lender agrees to make Advances to Borrower from time to time
from the date of this Agreement to the Expiration Date, provided the aggregate
amount of such Advances outstanding at any time does not exceed the Borrowing
Base.  Within the foregoing limits, Borrower may borrow, partially or wholly
prepay, and reborrow under this Agreement as follows:

 

Conditions Precedent to Each Advance.  Lender’s obligation to make any Advance
to or for the account of Borrower under this Agreement is subject to the
following conditions precedent, with all documents, instruments, opinions,
reports, and other items required under this Agreement to be in form and
substance satisfactory to Lender:

 

(1)  Lender shall have received evidence that this Agreement and all Related
Documents have been duly authorized, executed, and delivered by Borrower to
Lender.

 

(2)  Lender shall have received such opinions of counsel, supplemental opinions,
and documents as Lender may request.

 

(3)  The security interests in the Collateral shall have been duly authorized,
created, and perfected with first lien priority and shall be in full force and
effect.

 

(4)  All guaranties required by Lender for the credit facility(ies) shall have
been executed by each Guarantor, delivered to Lender, and be in full force and
effect.

 

(5)  Lender, at its option and for its sole benefit, shall have conducted an
audit of Borrower’s Accounts, books, records, and operations, and Lender shall
be satisfied as to their condition.

 

(6)  Borrower shall have paid to Lender all fees, costs, and expenses specified
in this Agreement and the Related Documents as are then due and payable.

 

(7)  There shall not exist at the time of any Advance a condition which would
constitute an Event of Default under this Agreement, and Borrower shall have
delivered to Lender the compliance certificate called for in the paragraph below
titled “Compliance Certificate.”

 

Making Loan Advances.  Advances under this credit facility, as well as
directions for payment from Borrower’s accounts, may be requested orally or in
writing by authorized persons.  Lender may, but need not, require that all oral
requests be confirmed in writing.  Each Advance shall be conclusively deemed to
have been made at the request of and for the benefit of Borrower (1)  when
credited to any deposit account of Borrower maintained with Lender or (2)  when
advanced in accordance with the instructions of an authorized person.  Lender,
at its option, may set a cutoff time, after which all requests for Advances will
be treated as having been requested on the next succeeding Business Day.

 

Mandatory Loan Repayments.  If at any time the aggregate principal amount of the
outstanding Advances shall exceed the applicable Borrowing Base, Borrower,
immediately upon written or oral notice from Lender, shall pay to Lender an
amount equal to the difference between the outstanding principal balance of the
Advances and the Borrowing Base.  On the Expiration Date, Borrower shall pay to
Lender in full the aggregate unpaid principal amount of all Advances then
outstanding and all accrued unpaid interest, together with all other applicable
fees, costs and charges, if any, not yet paid.

 

Loan Account.  Lender shall maintain on its books a record of account in which
Lender shall make entries for each Advance and such other debits and credits as
shall be appropriate in connection with the credit facility.  Lender shall
provide Borrower with periodic statements of Borrower’s account, which
statements shall be considered to be correct and conclusively binding on
Borrower unless Borrower notifies Lender to the contrary within thirty (30) days
after Borrower’s receipt of any such statement which Borrower deems to be
incorrect.

 

COLLATERAL.  To secure payment of the Primary Credit Facility and performance of
all other Loans, obligations and duties owed by Borrower to Lender, Borrower
(and others, if required) shall grant to Lender Security Interests in such
property and assets as Lender may require.  Lender’s Security Interests in the
Collateral shall be continuing liens and shall include the proceeds and products
of the Collateral, including without limitation the proceeds of any insurance. 
With respect to the Collateral, Borrower agrees and represents and warrants to
Lender:

 

Perfection of Security Interests.  Borrower agrees to execute all documents
perfecting Lender’s Security Interest and to take whatever actions are requested
by Lender to perfect and continue Lender’s Security Interests in the
Collateral.  Upon request of Lender, Borrower will deliver to Lender any and all
of the documents evidencing or constituting the Collateral, and Borrower will
note Lender’s interest upon any and all chattel paper and instruments if not
delivered to Lender for possession by Lender.  Contemporaneous with the
execution of this Agreement, Borrower will execute one or more UCC financing
statements and any similar statements as may be required by applicable law, and
Lender will file such financing statements and all such similar statements in
the appropriate location or locations.  Borrower hereby appoints Lender as its
irrevocable attorney-in-fact for the purpose of executing any documents
necessary to perfect or to continue any Security Interest.  Lender may at any
time, and without further authorization from Borrower, file a carbon,
photograph, facsimile, or other reproduction of any financing statement for use
as a financing statement.  Borrower will reimburse Lender for all expenses for
the perfection, termination, and the continuation of the perfection of Lender’s
security interest in the Collateral.  Borrower promptly will notify Lender
before any change in Borrower’s name including any change to the assumed
business names of Borrower.  Borrower also promptly will notify Lender before
any change in Borrower’s Social Security Number or Employer Identification
Number.  Borrower further agrees to notify Lender in writing prior to any change
in address or location of Borrower’s principal governance office or should
Borrower merge or consolidate with any other entity.

 

Collateral Records.  Borrower does now, and at all times hereafter shall, keep
correct and accurate records of the Collateral, all of which records shall be
available to Lender or Lender’s representative upon demand for inspection and
copying at any reasonable time.  With respect to the Accounts, Borrower agrees
to keep and maintain such records as Lender may require, including without
limitation information concerning Eligible Accounts and Account balances and
agings.  Records related to Accounts (Receivables) are or will be located at
above business address.  The above is an accurate and complete list of all
locations at which Borrower keeps or maintains business records concerning
Borrower’s collateral.

 

Collateral Schedules.  Concurrently with the execution and delivery of this
Agreement, Borrower shall execute and deliver to Lender schedules of Accounts
and schedules of Eligible Accounts in form and substance satisfactory to the
Lender.  Thereafter supplemental schedules shall be delivered according to the
following schedule:  With respect to Eligible Accounts, schedules shall be
delivered within 30 days after each Month.

 

Representations and Warranties Concerning Accounts.  With respect to the
Accounts, Borrower represents and warrants to Lender:  (1)  Each

 

--------------------------------------------------------------------------------


 

Account represented by Borrower to be an Eligible Account for purposes of this
Agreement conforms to the requirements of the definition of an Eligible
Account;  (2)  All Account information listed on schedules delivered to Lender
will be true and correct, subject to immaterial variance; and  (3)  Lender, its
assigns, or agents shall have the right at any time and at Borrower’s expense to
inspect, examine, and audit Borrower’s records and to confirm with Account
Debtors the accuracy of such Accounts.

 

CONDITIONS PRECEDENT TO EACH ADVANCE.  Lender’s obligation to make the initial
Advance and each subsequent Advance under this Agreement shall be subject to the
fulfillment to Lender’s satisfaction of all of the conditions set forth in this
Agreement and in the Related Documents.

 

Loan Documents.  Borrower shall provide to Lender the following documents for
the Loan:  (1)  the Note;  (2)  Security Agreements granting to Lender security
interests in the Collateral;  (3)  financing statements and all other documents
perfecting Lender’s Security Interests;  (4)  evidence of insurance as required
below;  (5)  together with all such Related Documents as Lender may require for
the Loan; all in form and substance satisfactory to Lender and Lender’s counsel.

 

Borrower’s Authorization.  Borrower shall have provided in form and substance
satisfactory to Lender properly certified resolutions, duly authorizing the
execution and delivery of this Agreement, the Note and the Related Documents. 
In addition, Borrower shall have provided such other resolutions,
authorizations, documents and instruments as Lender or its counsel, may require.

 

Fees and Expenses Under This Agreement.  Borrower shall have paid to Lender all
fees, costs, and expenses specified in this Agreement and the Related Documents
as are then due and payable.

 

Representations and Warranties.  The representations and warranties set forth in
this Agreement, in the Related Documents, and in any document or certificate
delivered to Lender under this Agreement are true and correct.

 

No Event of Default.  There shall not exist at the time of any Advance a
condition which would constitute an Event of Default under this Agreement or
under any Related Document.

 

MULTIPLE BORROWERS.  This Agreement has been executed by multiple obligors who
are referred to in this Agreement individually, collectively and interchangeably
as “Borrower.”  Unless specifically stated to the contrary, the word “Borrower”
as used in this Agreement, including without limitation all representations,
warranties and covenants, shall include all Borrowers.  Borrower understands and
agrees that, with or without notice to any one Borrower, Lender may  (A)  make
one or more additional secured or unsecured loans or otherwise extend additional
credit with respect to any other Borrower;  (B)  with respect to any other
Borrower alter, compromise, renew, extend, accelerate, or otherwise change one
or more times the time for payment or other terms of any indebtedness, including
increases and decreases of the rate of interest on the indebtedness;  (C) 
exchange, enforce, waive, subordinate, fail or decide not to perfect, and
release any security, with or without the substitution of new collateral;  (D) 
release, substitute, agree not to sue, or deal with any one or more of
Borrower’s or any other Borrower’s sureties, endorsers, or other guarantors on
any terms or in any manner Lender may choose;  (E)  determine how, when and what
application of payments and credits shall be made on any indebtedness;  (F) 
apply such security and direct the order or manner of sale of any Collateral,
including without limitation, any non-judicial sale permitted by the terms of
the controlling security agreement or deed of trust, as Lender in its discretion
may determine;  (G)  sell, transfer, assign or grant participations in all or
any part of the Loan;  (H)  exercise or refrain from exercising any rights
against Borrower or others, or otherwise act or refrain from acting;  (I) 
settle or compromise any indebtedness; and  (J)  subordinate the payment of all
or any part of any of Borrower’s indebtedness to Lender to the payment of any
liabilities which may be due Lender or others.

 

REPRESENTATIONS AND WARRANTIES.  Borrower represents and warrants to Lender, as
of the date of this Agreement, as of the date of each disbursement of loan
proceeds, as of the date of any renewal, extension or modification of any Loan,
and at all times any Indebtedness exists:

 

Organization.  STARTEK, INC. is a corporation for profit which is, and at all
times shall be, duly organized, validly existing, and in good standing under and
by virtue of the laws of the State of Delaware.  STARTEK, INC. is duly
authorized to transact business in all other states in which STARTEK, INC. is
doing business, having obtained all necessary filings, governmental licenses and
approvals for each state in which STARTEK, INC. is doing business. 
Specifically, STARTEK, INC. is, and at all times shall be, duly qualified as a
foreign corporation in all states in which the failure to so qualify would have
a material adverse effect on its business or financial condition.  STARTEK, INC.
has the full power and authority to own its properties and to transact the
business in which it is presently engaged or presently proposes to engage. 
STARTEK, INC. maintains an office at 44 COOK ST., SUITE 400, DENVER, CO  80206. 
Unless STARTEK, INC. has designated otherwise in writing, the principal office
is the office at which STARTEK, INC. keeps its books and records including its
records concerning the Collateral.  STARTEK, INC. will notify Lender prior to
any change in the location of STARTEK, INC.’s state of organization or any
change in STARTEK, INC.’s name.  STARTEK, INC. shall do all things necessary to
preserve and to keep in full force and effect its existence, rights and
privileges, and shall comply with all regulations, rules, ordinances, statutes,
orders and decrees of any governmental or quasi-governmental authority or court
applicable to STARTEK, INC. and STARTEK, INC.’s business activities.

 

STARTEK USA, INC. is a corporation for profit which is, and at all times shall
be, duly organized, validly existing, and in good standing under and by virtue
of the laws of the State of Colorado.  STARTEK USA, INC. is duly authorized to
transact business in all other states in which STARTEK USA, INC. is doing
business, having obtained all necessary filings, governmental licena;kldajnd
kla;;lasdflkn ses and approvals for each state in which STARTEK USA, INC. is
doing business.  Specifically, STARTEK USA, INC. is, and at all times shall be,
duly qualified as a foreign corporation in all states in which the failure to so
qualify would have a material adverse effect on its business or financial
condition.  STARTEK USA, INC. has the full power and authority to own its
properties and to transact the business in which it is presently engaged or
presently proposes to engage.  STARTEK USA, INC. maintains an office at 44 COOK
ST., 4TH FLOOR, DENVER, CO  80206.  Unless STARTEK USA, INC. has designated
otherwise in writing, the principal office is the office at which STARTEK
USA, INC. keeps its books and records including its records concerning the
Collateral.  STARTEK USA, INC. will notify Lender prior to any change in the
location of STARTEK USA, INC.’s state of organization or any change in STARTEK
USA, INC.’s name.  STARTEK USA, INC. shall do all things necessary to preserve
and to keep in full force and effect its existence, rights and privileges, and
shall comply with all regulations, rules, ordinances, statutes, orders and
decrees of any governmental or quasi-governmental authority or court applicable
to STARTEK USA, INC. and STARTEK USA, INC.’s business activities.

 

STARTEK CANADA SERVICES, LTD.. is a corporation for profit which is, and at all
times shall be, duly organized, validly existing, and in good standing under and
by virtue of the laws of the Province of Nova Scotia.  STARTEK CANADA
SERVICES, LTD. is duly authorized to transact business in all other states in
which STARTEK CANADA SERVICES, LTD. is doing business, having obtained all
necessary filings, governmental licenses and approvals for each state in which
STARTEK CANADA SERVICES, LTD. is doing business.  Specifically, STARTEK CANADA
SERVICES, LTD. is, and at all times shall be, duly qualified as a foreign
corporation in all states in which the failure to so qualify would have a
material adverse effect on its business or financial condition.  STARTEK CANADA
SERVICES, LTD. has the full power and authority to own its properties and to
transact the business in which it is presently engaged or presently proposes to
engage.  STARTEK CANADA SERVICES, LTD. maintains an office at 44 COOK ST., 4TH
FLOOR, DENVER, CO  80206.  Unless STARTEK CANADA SERVICES, LTD. has designated
otherwise in writing, the principal office is the office at which STARTEK CANADA
SERVICES, LTD. keeps its books and records including its records concerning the
Collateral.  STARTEK CANADA SERVICES, LTD. will notify Lender prior to any
change in the location of STARTEK CANADA SERVICES, LTD’s state of organization
or any change in STARTEK CANADA SERVICES, LTD..’s name.  STARTEK CANADA
SERVICES, LTD. shall do all things necessary to preserve and to keep in full
force and effect its existence, rights and privileges, and shall comply with all
regulations, rules, ordinances, statutes, orders and decrees of any governmental
or quasi-governmental authority or court applicable to STARTEK CANADA
SERVICES, LTD. and STARTEK CANADA SERVICES, LTD.’s business activities.

 

Assumed Business Names.  Borrower has filed or recorded all documents or filings
required by law relating to all assumed business names used by Borrower. 
Excluding the name of Borrower, the following is a complete list of all assumed
business names under which Borrower does business:  None.

 

Authorization.  Borrower’s execution, delivery, and performance of this
Agreement and all the Related Documents have been duly authorized by all
necessary action by Borrower and do not conflict with, result in a violation of,
or constitute a default under  (1)  any provision of  (a)  Borrower’s articles
of incorporation or organization, or bylaws, or  (b)  any agreement or other
instrument binding upon Borrower or  (2)  any law, governmental regulation,
court decree, or order applicable to Borrower or to Borrower’s properties.

 

Financial Information.  Each of Borrower’s financial statements supplied to
Lender truly and completely disclosed Borrower’s financial condition as of the
date of the statement, and there has been no material adverse change in
Borrower’s financial condition subsequent to the date of the most recent
financial statement supplied to Lender.  Borrower has no material contingent
obligations except as disclosed in such financial statements.

 

Legal Effect.  This Agreement constitutes, and any instrument or agreement
Borrower is required to give under this Agreement when delivered will constitute
legal, valid, and binding obligations of Borrower enforceable against Borrower
in accordance with their respective terms.

 

Properties.  Except as contemplated by this Agreement or as previously disclosed
in Borrower’s financial statements or in writing to Lender and as accepted by
Lender, and except for property tax liens for taxes not presently due and
payable, Borrower owns and has good title to all of Borrower’s properties free
and clear of all Security Interests, and has not executed any security documents
or financing statements relating to such properties.  All of

 

--------------------------------------------------------------------------------


 

Borrower’s properties are titled in Borrower’s legal name, and Borrower has not
used or filed a financing statement under any other name for at least the last
five (5) years.

 

Hazardous Substances.  Except as disclosed to and acknowledged by Lender in
writing, Borrower represents and warrants that:  (1)  During the period of
Borrower’s ownership of the Collateral, there has been no use, generation,
manufacture, storage, treatment, disposal, release or threatened release of any
Hazardous Substance by any person on, under, about or from any of the
Collateral.  (2)  Borrower has no knowledge of, or reason to believe that there
has been  (a)  any breach or violation of any Environmental Laws;  (b)  any use,
generation, manufacture, storage, treatment, disposal, release or threatened
release of any Hazardous Substance on, under, about or from the Collateral by
any prior owners or occupants of any of the Collateral; or  (c)  any actual or
threatened litigation or claims of any kind by any person relating to such
matters.  (3)  Neither Borrower nor any tenant, contractor, agent or other
authorized user of any of the Collateral shall use, generate, manufacture,
store, treat, dispose of or release any Hazardous Substance on, under, about or
from any of the Collateral; and any such activity shall be conducted in
compliance with all applicable federal, state, and local laws, regulations, and
ordinances, including without limitation all Environmental Laws.  Borrower
authorizes Lender and its agents to enter upon the Collateral to make such
inspections and tests as Lender may deem appropriate to determine compliance of
the Collateral with this section of the Agreement.  Any inspections or tests
made by Lender shall be at Borrower’s expense and for Lender’s purposes only and
shall not be construed to create any responsibility or liability on the part of
Lender to Borrower or to any other person.  The representations and warranties
contained herein are based on Borrower’s due diligence in investigating the
Collateral for hazardous waste and Hazardous Substances.  Borrower hereby  (1) 
releases and waives any future claims against Lender for indemnity or
contribution in the event Borrower becomes liable for cleanup or other costs
under any such laws, and  (2)  agrees to indemnify, defend, and hold harmless
Lender against any and all claims, losses, liabilities, damages, penalties, and
expenses which Lender may directly or indirectly sustain or suffer resulting
from a breach of this section of the Agreement or as a consequence of any use,
generation, manufacture, storage, disposal, release or threatened release of a
hazardous waste or substance on the Collateral.  The provisions of this section
of the Agreement, including the obligation to indemnify and defend, shall
survive the payment of the Indebtedness and the termination, expiration or
satisfaction of this Agreement and shall not be affected by Lender’s acquisition
of any interest in any of the Collateral, whether by foreclosure or otherwise.

 

Litigation and Claims.  No litigation, claim, investigation, administrative
proceeding or similar action (including those for unpaid taxes) against Borrower
is pending or threatened, and no other event has occurred which may materially
adversely affect Borrower’s financial condition or properties, other than
litigation, claims, or other events, if any, that have been disclosed to and
acknowledged by Lender in writing.

 

Taxes.  To the best of Borrower’s knowledge, all of Borrower’s tax returns and
reports that are or were required to be filed, have been filed, and all taxes,
assessments and other governmental charges have been paid in full, except those
presently being or to be contested by Borrower in good faith in the ordinary
course of business and for which adequate reserves have been provided.

 

Lien Priority.  Unless otherwise previously disclosed to Lender in writing,
Borrower has not entered into or granted any Security Agreements, or permitted
the filing or attachment of any Security Interests on or affecting any of the
Collateral directly or indirectly securing repayment of Borrower’s Loan and
Note, that would be prior or that may in any way be superior to Lender’s
Security Interests and rights in and to such Collateral.

 

Binding Effect.  This Agreement, the Note, all Security Agreements (if any), and
all Related Documents are binding upon the signers thereof, as well as upon
their successors, representatives and assigns, and are legally enforceable in
accordance with their respective terms.

 

AFFIRMATIVE COVENANTS.  Borrower covenants and agrees with Lender that, so long
as this Agreement remains in effect, Borrower will:

 

Notices of Claims and Litigation.  Promptly inform Lender in writing of  (1) 
all material adverse changes in Borrower’s financial condition, and  (2)  all
existing and all threatened litigation, claims, investigations, administrative
proceedings or similar actions affecting Borrower or any Guarantor which could
materially affect the financial condition of Borrower or the financial condition
of any Guarantor.

 

Financial Records.  Maintain its books and records in accordance with GAAP,
applied on a consistent basis, and permit Lender to examine and audit Borrower’s
books and records at all reasonable times.

 

Financial Statements.  Furnish Lender with the following:

 

Annual Statements.  As soon as available, but in no event later than ninety (90)
days after the end of each fiscal year, Borrower’s balance sheet and income
statement for the year ended, audited by a certified public accountant
satisfactory to Lender.

Interim Statements.  As soon as available, but in no event later than forty-five
(45) days after the end of each month, Borrower’s balance sheet and profit and
loss statement for the period ended, prepared by Borrower.

Accounts Receivable Aging Reports: As soon as available, but no event later than
thirty (30) days after the end of each month, Borrower’s Accounts Receivable
Aging Reports for the period ended, prepared by the Borrower.

 

All financial reports required to be provided under this Agreement shall be
prepared in accordance with GAAP, applied on a consistent basis, and certified
by Borrower as being true and correct.

 

Additional Information.  Furnish such additional information and statements, as
Lender may request from time to time.

 

Additional Requirements.  RATIO OF TOTAL LIABILITIES TO TANGIBLE NET WORTH.  At
all times while any Loans are outstanding or made available under the Note
hereunder and until all Loans of the Borrower hereunder are paid in full, this
ratio will never exceed 1.0 to 1.0.  This is calculated as follows:  [Total
Liabilities] divided by [Tangible Net Worth].

 

TANGIBLE NET WORTH.  At all times while any Loans are outstanding or made
available under the Note hereunder and until all Loans to the Borrower hereunder
are paid in full, the Borrower will maintain a Tangible Net Worth, of not less
than $83,000,000.00. Tangible Net Worth is defined as Book Net Worth minus any
and all intangibles, including goodwill.

 

LIQUIDITY REQUIREMENT. Maintain unencumbered liquid assets of $10,000,000.00,
measured on the last day of each fiscal quarter.  Liquid assets are defined as
cash, certificate of deposits, and marketable securities.

 

Insurance.  Maintain fire and other risk insurance, public liability insurance,
and such other insurance as Lender may require with respect to Borrower’s
properties and operations, in form, amounts, coverages and with insurance
companies acceptable to Lender.  Borrower, upon request of Lender, will deliver
to Lender from time to time the policies or certificates of insurance in form
satisfactory to Lender, including stipulations that coverages will not be
cancelled or diminished without at least thirty (30) days prior written notice
to Lender.  Each insurance policy also shall include an endorsement providing
that coverage in favor of Lender will not be impaired in any way by any act,
omission or default of Borrower or any other person.  In connection with all
policies covering assets in which Lender holds or is offered a security interest
for the Loans, Borrower will provide Lender with such lender’s loss payable or
other endorsements as Lender may require.

 

Insurance Reports.  Furnish to Lender, upon request of Lender, reports on each
existing insurance policy showing such information as Lender may reasonably
request, including without limitation the following:  (1)  the name of the
insurer;  (2)  the risks insured;  (3)  the amount of the policy;  (4)  the
properties insured;  (5)  the then current property values on the basis of which
insurance has been obtained, and the manner of determining those values; and 
(6)  the expiration date of the policy.  In addition, upon request of Lender
(however not more often than annually), Borrower will have an independent
appraiser satisfactory to Lender determine, as applicable, the actual cash value
or replacement cost of any Collateral.  The cost of such appraisal shall be paid
by Borrower.

 

Other Agreements.  Comply with all terms and conditions of all other agreements,
whether now or hereafter existing, between Borrower and any other party and
notify Lender immediately in writing of any default in connection with any other
such agreements.

 

Loan Fees, Charges and Expenses.  In addition to all other agreed upon fees,
charges, and expenses, pay the following: UNUSED FEE.   Borrower shall pay to
Lender a fee equal to 25 basis points per annum multiplied by the average daily
amount by which the Revolving Credit Maximum Amount exceeds the sum of the
outstanding principal balance of the Revolving Credit Loans.  The Commitment Fee
shall be payable quarterly in arrears on September 30, 2011 and on the last day
of each quarter thereafter.

 

Loan Proceeds.  Use all Loan proceeds solely for Borrower’s business operations,
unless specifically consented to the contrary by Lender in writing.

 

Taxes, Charges and Liens.  Pay and discharge when due all of its indebtedness
and obligations, including without limitation all assessments, taxes,
governmental charges, levies and liens, of every kind and nature, imposed upon
Borrower or its properties, income, or profits, prior to the date on which
penalties would attach, and all lawful claims that, if unpaid, might become a
lien or charge upon any of Borrower’s properties, income, or profits.  Provided
however, Borrower will not be required to pay and discharge any such assessment,
tax, charge, levy, lien or claim so long as  (1)  the legality of the same shall
be contested in good faith by appropriate proceedings, and  (2)  Borrower shall
have established on Borrower’s books adequate

 

--------------------------------------------------------------------------------


 

reserves with respect to such contested assessment, tax, charge, levy, lien, or
claim in accordance with GAAP.

 

Performance.  Perform and comply, in a timely manner, with all terms,
conditions, and provisions set forth in this Agreement, in the Related
Documents, and in all other instruments and agreements between Borrower and
Lender.  Borrower shall notify Lender immediately in writing of any default in
connection with any agreement.

 

Operations.  Maintain executive and management personnel with substantially the
same qualifications and experience as the present executive and management
personnel; provide written notice to Lender of any change in executive and
management personnel; conduct its business affairs in a reasonable and prudent
manner.

 

Environmental Studies.  Promptly conduct and complete, at Borrower’s expense,
all such investigations, studies, samplings and testings as may be requested by
Lender or any governmental authority relative to any substance, or any waste or
by-product of any substance defined as toxic or a hazardous substance under
applicable federal, state, or local law, rule, regulation, order or directive,
at or affecting any property or any facility owned, leased or used by Borrower.

 

Compliance with Governmental Requirements.  Comply with all laws, ordinances,
and regulations, now or hereafter in effect, of all governmental authorities
applicable to the conduct of Borrower’s properties, businesses and operations,
and to the use or occupancy of the Collateral, including without limitation, the
Americans With Disabilities Act.  Borrower may contest in good faith any such
law, ordinance, or regulation and withhold compliance during any proceeding,
including appropriate appeals, so long as Borrower has notified Lender in
writing prior to doing so and so long as, in Lender’s sole opinion, Lender’s
interests in the Collateral are not jeopardized.  Lender may require Borrower to
post adequate security or a surety bond, reasonably satisfactory to Lender, to
protect Lender’s interest.

 

Inspection.  Permit employees or agents of Lender at any reasonable time to
inspect any and all Collateral for the Loan or Loans and Borrower’s other
properties and to examine or audit Borrower’s books, accounts, and records and
to make copies and memoranda of Borrower’s books, accounts, and records.  If
Borrower now or at any time hereafter maintains any records (including without
limitation computer generated records and computer software programs for the
generation of such records) in the possession of a third party, Borrower, upon
request of Lender, shall notify such party to permit Lender free access to such
records at all reasonable times and to provide Lender with copies of any records
it may request, all at Borrower’s expense.

 

Compliance Certificates.  Unless waived in writing by Lender, provide Lender
within thirty (30) days after the end of each fiscal quarter, with a certificate
executed by Borrower’s chief financial officer, or other officer or person
acceptable to Lender, certifying that the representations and warranties set
forth in this Agreement are true and correct as of the date of the certificate
and further certifying that, as of the date of the certificate, no Event of
Default exists under this Agreement.

 

Environmental Compliance and Reports.  Borrower shall comply in all respects
with any and all Environmental Laws; not cause or permit to exist, as a result
of an intentional or unintentional action or omission on Borrower’s part or on
the part of any third party, on property owned and/or occupied by Borrower, any
environmental activity where damage may result to the environment, unless such
environmental activity is pursuant to and in compliance with the conditions of a
permit issued by the appropriate federal, state or local governmental
authorities; shall furnish to Lender promptly and in any event within thirty
(30) days after receipt thereof a copy of any notice, summons, lien, citation,
directive, letter or other communication from any governmental agency or
instrumentality concerning any intentional or unintentional action or omission
on Borrower’s part in connection with any environmental activity whether or not
there is damage to the environment and/or other natural resources.

 

Additional Assurances.  Make, execute and deliver to Lender such promissory
notes, mortgages, deeds of trust, security agreements, assignments, financing
statements, instruments, documents and other agreements as Lender or its
attorneys may reasonably request to evidence and secure the Loans and to perfect
all Security Interests.

 

LENDER’S EXPENDITURES.  If any action or proceeding is commenced that would
materially affect Lender’s interest in the Collateral or if Borrower fails to
comply with any provision of this Agreement or any Related Documents, including
but not limited to Borrower’s failure to discharge or pay when due any amounts
Borrower is required to discharge or pay under this Agreement or any Related
Documents, Lender on Borrower’s behalf may (but shall not be obligated to) take
any action that Lender deems appropriate, including but not limited to
discharging or paying all taxes, liens, security interests, encumbrances and
other claims, at any time levied or placed on any Collateral and paying all
costs for insuring, maintaining and preserving any Collateral.  All such
expenditures incurred or paid by Lender for such purposes will then bear
interest at the rate charged under the Note from the date incurred or paid by
Lender to the date of repayment by Borrower.  All such expenses will become a
part of the Indebtedness and, at Lender’s option, will  (A)  be payable on
demand;  (B)  be added to the balance of the Note and be apportioned among and
be payable with any installment payments to become due during either  (1)  the
term of any applicable insurance policy; or  (2)  the remaining term of the
Note; or  (C)  be treated as a balloon payment which will be due and payable at
the Note’s maturity.

 

CESSATION OF ADVANCES.  If Lender has made any commitment to make any Loan to
Borrower, whether under this Agreement or under any other agreement, Lender
shall have no obligation to make Loan Advances or to disburse Loan proceeds if: 
(A)  Borrower or any Guarantor is in default under the terms of this Agreement
or any of the Related Documents or any other agreement that Borrower or any
Guarantor has with Lender;  (B)  Borrower or any Guarantor dies, becomes
incompetent or becomes insolvent, files a petition in bankruptcy or similar
proceedings, or is adjudged a bankrupt;  (C)  there occurs a material adverse
change in Borrower’s financial condition, in the financial condition of any
Guarantor, or in the value of any Collateral securing any Loan; or  (D)  any
Guarantor seeks, claims or otherwise attempts to limit, modify or revoke such
Guarantor’s guaranty of the Loan or any other loan with Lender; or  (E)  Lender
in good faith deems itself insecure, even though no Event of Default shall have
occurred.

 

RIGHT OF SETOFF.  To the extent permitted by applicable law, Lender reserves a
right of setoff in all Borrower’s accounts with Lender (whether checking,
savings, or some other account).  This includes all accounts Borrower holds
jointly with someone else and all accounts Borrower may open in the future. 
However, this does not include any IRA or Keogh accounts, or any trust accounts
for which setoff would be prohibited by law.  Borrower authorizes Lender, to the
extent permitted by applicable law, to charge or setoff all sums owing on the
Indebtedness against any and all such accounts, and, at Lender’s option, to
administratively freeze all such accounts to allow Lender to protect Lender’s
charge and setoff rights provided in this paragraph.

 

DEFAULT.  Each of the following shall constitute an Event of Default under this
Agreement:

 

Payment Default.  Borrower fails to make any payment when due under the Loan.

 

Other Defaults.  Borrower fails to comply with or to perform any other term,
obligation, covenant or condition contained in this Agreement or in any of the
Related Documents or to comply with or to perform any term, obligation, covenant
or condition contained in any other agreement between Lender and Borrower.

 

False Statements.  Any warranty, representation or statement made or furnished
to Lender by Borrower or on Borrower’s behalf under this Agreement or the
Related Documents is false or misleading in any material respect, either now or
at the time made or furnished or becomes false or misleading at any time
thereafter.

 

Insolvency.  The dissolution or termination of Borrower’s existence as a going
business, the insolvency of Borrower, the appointment of a receiver for any part
of Borrower’s property, any assignment for the benefit of creditors, any type of
creditor workout, or the commencement of any proceeding under any bankruptcy or
insolvency laws by or against Borrower.

 

Defective Collateralization.  This Agreement or any of the Related Documents
ceases to be in full force and effect (including failure of any collateral
document to create a valid and perfected security interest or lien) at any time
and for any reason.

 

Creditor or Forfeiture Proceedings.  Commencement of foreclosure or forfeiture
proceedings, whether by judicial proceeding, self-help, repossession or any
other method, by any creditor of Borrower or by any governmental agency against
any collateral securing the Loan.  This includes a garnishment of any of
Borrower’s accounts, including deposit accounts, with Lender.  However, this
Event of Default shall not apply if there is a good faith dispute by Borrower as
to the validity or reasonableness of the claim which is the basis of the
creditor or forfeiture proceeding and if Borrower gives Lender written notice of
the creditor or forfeiture proceeding and deposits with Lender monies or a
surety bond for the creditor or forfeiture proceeding, in an amount determined
by Lender, in its sole discretion, as being an adequate reserve or bond for the
dispute.

 

Events Affecting Guarantor.  Any of the preceding events occurs with respect to
any Guarantor of any of the Indebtedness or any Guarantor dies or becomes
incompetent, or revokes or disputes the validity of, or liability under, any
Guaranty of the Indebtedness.

 

Change in Ownership.  Any change in ownership of twenty-five percent (25%) or
more of the common stock of Borrower.

 

Adverse Change.  A material adverse change occurs in Borrower’s financial
condition, or Lender believes the prospect of payment or performance of the Loan
is impaired.

 

--------------------------------------------------------------------------------


 

Insecurity.  Lender in good faith believes itself insecure.

 

EFFECT OF AN EVENT OF DEFAULT.  If any Event of Default shall occur, except
where otherwise provided in this Agreement or the Related Documents, all
commitments and obligations of Lender under this Agreement or the Related
Documents or any other agreement immediately will terminate (including any
obligation to make further Loan Advances or disbursements), and, at Lender’s
option, all Indebtedness immediately will become due and payable, all without
notice of any kind to Borrower, except that in the case of an Event of Default
of the type described in the “Insolvency” subsection above, such acceleration
shall be automatic and not optional.  In addition, Lender shall have all the
rights and remedies provided in the Related Documents or available at law, in
equity, or otherwise.  Except as may be prohibited by applicable law, all of
Lender’s rights and remedies shall be cumulative and may be exercised singularly
or concurrently.  Election by Lender to pursue any remedy shall not exclude
pursuit of any other remedy, and an election to make expenditures or to take
action to perform an obligation of Borrower or of any Grantor shall not affect
Lender’s right to declare a default and to exercise its rights and remedies.

 

ADDITIONAL TERMS. ORAL AGREEMENTS OR COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR
TO FOREBEAR FROM ENFORCING REPAYMENT OF A DEBT INCLUDING PROMISES TO EXTEND OR
RENEW SUCH DEBT ARE NOT ENFORCEABLE. TO PROTECT YOU (BORROWER(S) AND US (LENDER)
FROM MISUNDERSTANDING OR DISAPPOINTMENT, ANY AGREEMENTS WE REACH COVERING SUCH
MATTERS ARE CONTAINED IN THIS WRITING, WHICH IS THE COMPLETE AND EXCLUSIVE
STATEMENT OF THE AGREEMENT BETWEEN US, EXCEPT AS WE MAY LATER AGREE IN WRITING
TO MODIFY IT.

 

INSURANCE. Maintain fire and other risk insurance, public liability insurance,
and such other insurance as Lender may require with respect to Borrower’s
properties and operations, in form amounts, coverage and with insurance
companies acceptable to Lender. Borrower, upon request of Lender, will deliver
to Lender from time to time the policies or certificates of insurance in form
satisfactory to Lender, including stipulations that coverages will not be
cancelled or diminished without at least thirty (30) days prior written notice
to Lender. Each insurance policy also shall include an endorsement providing
that coverage in favor of Lender will not be impaired in any way by any act,
omission or default of Borrower or any other person.  In connection with all
policies covering assets in which Lender holds or is offered a security interest
for the Loans, Borrower will provide Lender with such lender’s loss payable or
other endorsements as Lender may require.

 

ADDITIONAL TERMS. Lender agrees to make Advances to Borrower from time to time
from the date of this Agreement to the Expiration Date, provided that the
aggregate amount of such Advances outstanding at any time does not exceed the
Borrowing Base and provided further that each and every advance made under this
Agreement shall be at Lender’s sole discretion, Lender having made no commitment
to make any such Advances..

 

MISCELLANEOUS PROVISIONS.  The following miscellaneous provisions are a part of
this Agreement:

 

Amendments.  This Agreement, together with any Related Documents, constitutes
the entire understanding and agreement of the parties as to the matters set
forth in this Agreement.  No alteration of or amendment to this Agreement shall
be effective unless given in writing and signed by the party or parties sought
to be charged or bound by the alteration or amendment.

 

Attorneys’ Fees; Expenses.  Borrower agrees to pay upon demand all of Lender’s
reasonable costs and expenses, including Lender’s attorneys’ fees and Lender’s
legal expenses, incurred in connection with the enforcement of this Agreement. 
Lender may hire or pay someone else to help enforce this Agreement, and Borrower
shall pay the reasonable costs and expenses of such enforcement.  Costs and
expenses include Lender’s attorneys’ fees and legal expenses whether or not
there is a lawsuit, including attorneys’ fees and legal expenses for bankruptcy
proceedings (including efforts to modify or vacate any automatic stay or
injunction), appeals, and any anticipated post-judgment collection services. 
Borrower also shall pay all court costs and such additional fees as may be
directed by the court.

 

Caption Headings.  Caption headings in this Agreement are for convenience
purposes only and are not to be used to interpret or define the provisions of
this Agreement.

 

Consent to Loan Participation.  Borrower agrees and consents to Lender’s sale or
transfer, whether now or later, of one or more participation interests in the
Loan to one or more purchasers, whether related or unrelated to Lender.  Lender
may provide, without any limitation whatsoever, to any one or more purchasers,
or potential purchasers, any information or knowledge Lender may have about
Borrower or about any other matter relating to the Loan, and Borrower hereby
waives any rights to privacy Borrower may have with respect to such matters. 
Borrower additionally waives any and all notices of sale of participation
interests, as well as all notices of any repurchase of such participation
interests.  Borrower also agrees that the purchasers of any such participation
interests will be considered as the absolute owners of such interests in the
Loan and will have all the rights granted under the participation agreement or
agreements governing the sale of such participation interests.  Borrower further
waives all rights of offset or counterclaim that it may have now or later
against Lender or against any purchaser of such a participation interest and
unconditionally agrees that either Lender or such purchaser may enforce
Borrower’s obligation under the Loan irrespective of the failure or insolvency
of any holder of any interest in the Loan.  Borrower further agrees that the
purchaser of any such participation interests may enforce its interests
irrespective of any personal claims or defenses that Borrower may have against
Lender.

 

Governing Law.  This Agreement will be governed by federal law applicable to
Lender and, to the extent not preempted by federal law, the laws of the State of
Colorado without regard to its conflicts of law provisions.  This Agreement has
been accepted by Lender in the State of Colorado.

 

Choice of Venue.  If there is a lawsuit, Borrower agrees upon Lender’s request
to submit to the jurisdiction of the courts of DENVER County, State of Colorado.

 

Joint and Several Liability.  All obligations of Borrower under this Agreement
shall be joint and several, and all references to Borrower shall mean each and
every Borrower.  This means that each Borrower signing below is responsible for
all obligations in this Agreement.  Where any one or more of the parties is a
corporation, partnership, limited liability company or similar entity, it is not
necessary for Lender to inquire into the powers of any of the officers,
directors, partners, members, or other agents acting or purporting to act on the
entity’s behalf, and any obligations made or created in reliance upon the
professed exercise of such powers shall be guaranteed under this Agreement.

 

No Waiver by Lender.  Lender shall not be deemed to have waived any rights under
this Agreement unless such waiver is given in writing and signed by Lender.  No
delay or omission on the part of Lender in exercising any right shall operate as
a waiver of such right or any other right.  A waiver by Lender of a provision of
this Agreement shall not prejudice or constitute a waiver of Lender’s right
otherwise to demand strict compliance with that provision or any other provision
of this Agreement.  No prior waiver by Lender, nor any course of dealing between
Lender and Borrower, or between Lender and any Grantor, shall constitute a
waiver of any of Lender’s rights or of any of Borrower’s or any Grantor’s
obligations as to any future transactions.  Whenever the consent of Lender is
required under this Agreement, the granting of such consent by Lender in any
instance shall not constitute continuing consent to subsequent instances where
such consent is required and in all cases such consent may be granted or
withheld in the sole discretion of Lender.

 

Notices.  Any notice required to be given under this Agreement shall be given in
writing, and shall be effective when actually delivered, when actually received
by telefacsimile (unless otherwise required by law), when deposited with a
nationally recognized overnight courier, or, if mailed, when deposited in the
United States mail, as first class, certified or registered mail postage
prepaid, directed to the addresses shown near the beginning of this Agreement. 
Any party may change its address for notices under this Agreement by giving
formal written notice to the other parties, specifying that the purpose of the
notice is to change the party’s address.  For notice purposes, Borrower agrees
to keep Lender informed at all times of Borrower’s current address.  Unless
otherwise provided or required by law, if there is more than one Borrower, any
notice given by Lender to any Borrower is deemed to be notice given to all
Borrowers.

 

Severability.  If a court of competent jurisdiction finds any provision of this
Agreement to be illegal, invalid, or unenforceable as to any person or
circumstance, that finding shall not make the offending provision illegal,
invalid, or unenforceable as to any other person or circumstance.  If feasible,
the offending provision shall be considered modified so that it becomes legal,
valid and enforceable.  If the offending provision cannot be so modified, it
shall be considered deleted from this Agreement.  Unless otherwise required by
law, the illegality, invalidity, or unenforceability of any provision of this
Agreement shall not affect the legality, validity or enforceability of any other
provision of this Agreement.

 

Subsidiaries and Affiliates of Borrower.  To the extent the context of any
provisions of this Agreement makes it appropriate, including without limitation
any representation, warranty or covenant, the word “Borrower” as used in this
Agreement shall include all of Borrower’s subsidiaries and affiliates. 
Notwithstanding the foregoing however, under no circumstances shall this
Agreement be construed to require Lender to make any Loan or other financial
accommodation to any of Borrower’s subsidiaries or affiliates.

 

Successors and Assigns.  All covenants and agreements by or on behalf of
Borrower contained in this Agreement or any Related Documents shall bind
Borrower’s successors and assigns and shall inure to the benefit of Lender and
its successors and assigns.  Borrower shall not, however, have

 

--------------------------------------------------------------------------------


 

the right to assign Borrower’s rights under this Agreement or any interest
therein, without the prior written consent of Lender.

 

Survival of Representations and Warranties.  Borrower understands and agrees
that in extending Loan Advances, Lender is relying on all representations,
warranties, and covenants made by Borrower in this Agreement or in any
certificate or other instrument delivered by Borrower to Lender under this
Agreement or the Related Documents.  Borrower further agrees that regardless of
any investigation made by Lender, all such representations, warranties and
covenants will survive the extension of Loan Advances and delivery to Lender of
the Related Documents, shall be continuing in nature, shall be deemed made and
redated by Borrower at the time each Loan Advance is made,  and shall remain in
full force and effect until such time as Borrower’s Indebtedness shall be paid
in full, or until this Agreement shall be terminated in the manner provided
above, whichever is the last to occur.

 

Time is of the Essence.  Time is of the essence in the performance of this
Agreement.

 

Waive Jury.  All parties to this Agreement hereby waive the right to any jury
trial in any action, proceeding, or counterclaim brought by any party against
any other party.

 

DEFINITIONS.  The following capitalized words and terms shall have the following
meanings when used in this Agreement.  Unless specifically stated to the
contrary, all references to dollar amounts shall mean amounts in lawful money of
the United States of America.  Words and terms used in the singular shall
include the plural, and the plural shall include the singular, as the context
may require.  Words and terms not otherwise defined in this Agreement shall have
the meanings attributed to such terms in the Uniform Commercial Code. 
Accounting words and terms not otherwise defined in this Agreement shall have
the meanings assigned to them in accordance with generally accepted accounting
principles as in effect on the date of this Agreement:

 

Account.  The word “Account” means a trade account, account receivable, other
receivable, or other right to payment for goods sold or services rendered owing
to Borrower (or to a third party grantor acceptable to Lender).

 

Account Debtor.  The words “Account Debtor” mean the person or entity obligated
upon an Account.

 

Advance.  The word “Advance” means a disbursement of Loan funds made, or to be
made, to Borrower or on Borrower’s behalf under the terms and conditions of this
Agreement.

 

Agreement.  The word “Agreement” means this Business Loan Agreement (Asset
Based), as this Business Loan Agreement (Asset Based) may be amended or modified
from time to time, together with all exhibits and schedules attached to this
Business Loan Agreement (Asset Based) from time to time.

 

Borrower.  The word “Borrower” means STARTEK, INC.; and STARTEK USA, INC.; AND
STARTEK CANADA SERVICES, LTD. and includes all co-signers and co-makers signing
the Note and all their successors and assigns.

 

Borrowing Base.  The words “Borrowing Base” mean determined by Lender from time
to time, the lesser of (1) $7,500,000.00 or (2) 80.00% of the aggregate amount
of Eligible Accounts minus any outstanding LETTERS OF CREDIT (not to exceed in
corresponding Loan amount based on Eligible Accounts $7,500,000.00).

 

Business Day.  The words “Business Day” mean a day on which commercial banks are
open in the State of Colorado.

 

Collateral.  The word “Collateral” means all property and assets granted as
collateral security for a Loan, whether real or personal property, whether
granted directly or indirectly, whether granted now or in the future, and
whether granted in the form of a security interest, mortgage, collateral
mortgage, deed of trust, assignment, pledge, crop pledge, chattel mortgage,
collateral chattel mortgage, chattel trust, factor’s lien, equipment trust,
conditional sale, trust receipt, lien, charge, lien or title retention contract,
lease or consignment intended as a security device, or any other security or
lien interest whatsoever, whether created by law, contract, or otherwise.  The
word Collateral also includes without limitation all collateral described in the
Collateral section of this Agreement.

 

Eligible Accounts.  The words “Eligible Accounts” mean at any time, all of
Borrower’s Accounts which contain selling terms and conditions acceptable to
Lender.  The net amount of any Eligible Account against which Borrower may
borrow shall exclude all returns, discounts, credits, and offsets of any
nature.  Unless otherwise agreed to by Lender in writing, Eligible Accounts do
not include:

 

(1)  Accounts with respect to which the Account Debtor is employee or agent of
Borrower.

 

(2)  Accounts with respect to which the Account Debtor is a subsidiary of, or
affiliated with  Borrower or its shareholders, officers, or directors.

 

(3)  Accounts with respect to which goods are placed on consignment, guaranteed
sale, or other terms by reason of which the payment by the Account Debtor may be
conditional.

 

(4)  Accounts with respect to which the Account Debtor is not a resident of the
United States, except to the extent such Accounts are supported by insurance,
bonds or other assurances satisfactory to Lender.

 

(5)  Accounts with respect to which Borrower is or may become liable to the
Account Debtor for goods sold or services rendered by the Account Debtor to
Borrower.

 

(6)  Accounts which are subject to dispute, counterclaim, or setoff.

 

(7)  Accounts with respect to which the goods have not been shipped or
delivered, or the services have not been rendered, to the Account Debtor.

 

(8)  Accounts with respect to which Lender, in its sole discretion, deems the
creditworthiness or financial condition of the Account Debtor to be
unsatisfactory.

 

(9)  Accounts of any Account Debtor who has filed or has had filed against it a
petition in bankruptcy or an application for relief under any provision of any
state or federal bankruptcy, insolvency, or debtor-in-relief acts; or who has
had appointed a trustee, custodian, or receiver for the assets of such Account
Debtor; or who has made an assignment for the benefit of creditors or has become
insolvent or fails generally to pay its debts (including its payrolls) as such
debts become due.

 

(10)  Accounts which have not been paid in full within 90 days  from the invoice
date.

 

Environmental Laws.  The words “Environmental Laws” mean any and all state,
federal and local statutes, regulations and ordinances relating to the
protection of human health or the environment, including without limitation the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
as amended, 42 U.S.C. Section 9601, et seq. (“CERCLA”), the Superfund Amendments
and Reauthorization Act of 1986, Pub. L. No. 99-499 (“SARA”), the Hazardous
Materials Transportation Act, 49 U.S.C. Section 1801, et seq., the Resource
Conservation and Recovery Act, 42 U.S.C. Section 6901, et seq., or other
applicable state or federal laws, rules, or regulations adopted pursuant
thereto.

 

Event of Default.  The words “Event of Default” mean any of the events of
default set forth in this Agreement in the default section of this Agreement.

 

Expiration Date.  The words “Expiration Date” mean the date of termination of
Lender’s commitment to lend under this Agreement.

 

GAAP.  The word “GAAP” means generally accepted accounting principles.

 

Grantor.  The word “Grantor” means each and all of the persons or entities
granting a Security Interest in any Collateral for the Loan, including without
limitation all Borrowers granting such a Security Interest.

 

Guarantor.  The word “Guarantor” means any guarantor, surety, or accommodation
party of any or all of the Loan.

 

Guaranty.  The word “Guaranty” means the guaranty from Guarantor to Lender,
including without limitation a guaranty of all or part of the Note.

 

Hazardous Substances.  The words “Hazardous Substances” mean materials that,
because of their quantity, concentration or physical, chemical or infectious
characteristics, may cause or pose a present or potential hazard to human health
or the environment when improperly used, treated, stored, disposed of,
generated, manufactured, transported or otherwise handled.  The words “Hazardous
Substances” are used in their very broadest sense and include without limitation
any and all hazardous or toxic substances, materials or waste as defined by or
listed under the Environmental Laws.  The term “Hazardous Substances” also
includes, without limitation, petroleum and petroleum by-products or any
fraction thereof and asbestos.

 

Indebtedness.  The word “Indebtedness” means the indebtedness evidenced by the
Note or Related Documents, including all principal and interest together with
all other indebtedness and costs and expenses for which Grantor is responsible
under this Agreement or under any of the Related Documents and (a) the payment
of Grantor’s obligations (whether joint, several or otherwise) to Lender as
evidenced by any other note(s) or other evidence of indebtedness executed by
such Grantor and all amendments, modifications, renewals, extensions and
substitutions thereof and all

 

--------------------------------------------------------------------------------


 

subsequent notes of greater or lesser amounts payable or assigned to Lender;
(b) the performance of each Debtor’s obligations under this security agreement
(“Agreement”); and (c) the payment of any and all other indebtedness, direct or
indirect, mature or unmatured or contingent, joint or several now or hereafter
owed to Secured Party by each Debtor, including (without limitation)
indebtedness unrelated or dissimilar to any indebtedness in  existence or
contemplated by any Debtor at the time this Agreement was executed or at the
time such indebtedness is incurred..

 

Lender.  The word “Lender” means UMB BANK COLORADO, n.a., its successors and
assigns.

 

Loan.  The word “Loan” means any and all loans and financial accommodations from
Lender to Borrower whether now or hereafter existing, and however evidenced,
including without limitation those loans and financial accommodations described
herein or described on any exhibit or schedule attached to this Agreement from
time to time.

 

Note.  The word “Note” means the Note executed by STARTEK, INC.; and STARTEK
USA, INC.; AND STARTEK CANADA SERVICES, LTD. in the principal amount of
$7,500,000.00 dated August 1, 2011, together with all renewals of, extensions
of, modifications of, refinancings of, consolidations of, and substitutions for
the note or credit agreement.

 

Primary Credit Facility.  The words “Primary Credit Facility” mean the credit
facility described in the Line of Credit section of this Agreement.

 

Related Documents.  The words “Related Documents” mean all promissory notes,
credit agreements, loan agreements, environmental agreements, guaranties,
security agreements, mortgages, deeds of trust, security deeds, collateral
mortgages, and all other instruments, agreements and documents, whether now or
hereafter existing, executed in connection with the Loan.

 

Security Agreement.  The words “Security Agreement” mean and include without
limitation any agreements, promises, covenants, arrangements, understandings or
other agreements, whether created by law, contract, or otherwise, evidencing,
governing, representing, or creating a Security Interest.

 

Security Interest.  The words “Security Interest” mean, without limitation, any
and all types of collateral security, present and future, whether in the form of
a lien, charge, encumbrance, mortgage, deed of trust, security deed, assignment,
pledge, crop pledge, chattel mortgage, collateral chattel mortgage, chattel
trust, factor’s lien, equipment trust, conditional sale, trust receipt, lien or
title retention contract, lease or consignment intended as a security device, or
any other security or lien interest whatsoever whether created by law, contract,
or otherwise.

 

BORROWER ACKNOWLEDGES HAVING READ ALL THE PROVISIONS OF THIS BUSINESS LOAN
AGREEMENT (ASSET BASED) AND BORROWER AGREES TO ITS TERMS.  THIS BUSINESS LOAN
AGREEMENT (ASSET BASED) IS DATED August 1, 2011.

 

BORROWER:

 

 

STARTEK, INC.

 

By:

/s/ Chad Carlson

 

By:

/s/ David G. Durham

Chad Carlson, Chief Exec. Officer/Pres. of STARTEK, INC.

 

David G. Durham, Exec. VP/CFO/Treasurer of STARTEK, INC.

 

 

 

 

 

 

STARTEK USA, INC.

 

 

 

 

 

By:

/s/ Chad Carlson

 

By:

/s/ David G. Durham

Chad Carlson, Chief Exe. Officer/Pres. of STARTEK USA, INC.

 

David G. Durham, Exec VP/CFO/Treasurer of STARTEK USA, INC.

 

 

 

 

 

 

STARTEK CANADA SERVICES, LTD..

 

 

 

 

 

By:

/s/ Chad Carlson

 

By:

/s/ David G. Durham

Chad Carlson, Chief Exe. Officer/Pres. of STARTEK CANADA SERVICES, INC.

 

David G. Durham, Exec VP/CFO/Treasurer of STARTEK CANADA SERVICES, LTD.

 

 

 

 

 

 

LENDER:

 

 

 

 

 

 

 

 

 

 

 

UMB BANK COLORADO, N.A.

 

 

 

 

 

 

 

By:

/s/ Jon Robinson

 

 

 

Authorized Signer

 

 

 

LASER PRO Lending, Ver. 5.44.00.002  Copr. Harland Financial Solutions, Inc.
1997, 2009.   All Rights Reserved.   — CO  S:\APPS\hfs\CFI\LPL\C40.FC  TR-62141 
PR-63 (M)

 

--------------------------------------------------------------------------------